t c memo united_states tax_court william billy devy petitioner v commissioner of internal revenue respondent docket no filed date william billy devy pro_se tracey b leibowitz for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s income_tax for the issues for decision are whether petitioner is entitled to a dollar_figure american opportunity_credit and whether respondent’s intercept under sec_6402 of petitioner’s claimed overpayment of hi sec_2011 tax affects the validity of respondent’s subsequent determination_of_a_deficiency for that year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in florida at the time he filed the petition petitioner claims that he paid a tax_return preparation service known as tax whiz to prepare and file his tax_return for petitioner’ sec_2011 form_1040 u s individual_income_tax_return claimed the standard_deduction and a dollar_figure american opportunity_credit after application of the credit petitioner’s form_1040 showed that he was due a dollar_figure refund however he did not receive any portion of the refund instead the whole amount was offset to pay an outstanding child_support debt to the state of new york petitioner did not have any qualifying educational expenses in and he states that he did not ask tax whiz to claim an educational credit on hi sec_2011 tax_return petitioner also states that he did not review hi sec_2011 tax_return before it unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure was filed by tax whiz on date respondent sent a statutory_notice_of_deficiency to petitioner petitioner timely filed his petition i american opportunity_credit opinion respondent disallowed petitioner’s claimed american opportunity_credit for petitioner argues that he is not responsible for claiming the american opportunity_credit on his form_1040 because it was done fraudulently by his tax_return_preparer tax whiz without his knowledge or consent the american_opportunity_tax_credit is a modified version of the hope scholarship credit and is in effect for tax years to sec_25a the american opportunity_credit provides for a credit against tax equal to a percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year as does not exceed dollar_figure plus b percent of such expenses so paid as exceeds dollar_figure but does not exceed dollar_figure sec_25a the credit phases out for taxpayers whose modified_adjusted_gross_income exceeds dollar_figure or dollar_figure for married taxpayers filing joint returns sec_25a in addition up to of this credit may be refundable sec_25a as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a welch v helvering u s petitioner did not produce any evidence tending to show he was eligible for this credit in fact petitioner has admitted that he did not have any qualifying educational expenses in thus petitioner is not entitled to the american opportunity_credit we sustain respondent’s disallowance of this credit taxpayers have a duty to review their tax returns before signing and filing them 70_tc_465 aff’d 651_f2d_1233 6th cir by his own admission petitioner did not review the return in question reliance on a tax_return_preparer cannot absolve a taxpayer from the responsibility to file an accurate return see 88_tc_654 as a general_rule the duty_of filing accurate returns cannot be avoided by placing responsibility on a tax_return_preparer even if tax whiz may have claimed the credit without his knowledge petitioner is still responsible for the resulting deficiency ii application of refund to child_support debt petitioner argues that he should not have to repay the dollar_figure overpayment because the irs applied that amount to pay his child_support debt respondent argues that we lack jurisdiction to adjudicate this issue because inter alia sec_6402 precludes such jurisdiction see richards v commissioner tcmemo_2013_171 the fact that a tax overpayment for a particular year was applied to a child_support debt does not affect whether a taxpayer must pay a deficiency subsequently determined for the same tax_year whether an overpayment for a given taxable_year is refunded directly to a taxpayer or is intercepted for past-due child_support the commissioner nevertheless may determine that there is a deficiency in tax for that year 91_tc_85 if the commissioner makes such a determination the taxpayer is not entitled to an offset of the intercepted amount against the amount of the deficiency sec_6211 we also agree with respondent that this court lacks jurisdiction to review the application of petitioner’s dollar_figure overpayment to his outstanding child_support debt sec_6402 provides that t he amount of any overpayment to be refunded shall be reduced by the amount of any past-due_support see also u s c sec_664 sec_6402 provides that n o court of the united_states shall have jurisdiction to hear any_action whether legal or equitable brought to restrain or review a reduction authorized by subsection c this bars us from reviewing the reduction of petitioner’ sec_2011 overpayment to pay his child_support debt see also terry v commissioner t c pincite noting that the fact that a prior refund was applied to a nontax child_support debt does not prevent the irs from subsequently determining a deficiency for the same tax_year accordingly we sustain respondent’s determination to reflect the foregoing decision will be entered for respondent
